 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00263-001-TUC-JGZ (JR)
10                Plaintiff,                        ORDER
11   v.
12   Robert Francis Krebs,
13                Defendant.
14
15         Having considered the Government’s sealed Motion to Preclude the Insanity
16   Defense (Doc. 130), the Defendant’s Response (Doc. 136), and the Defendant’s sealed

17   Proffer (Doc. 146), for the reasons stated in the Sealed Order at Doc. 150, IT IS
18   HEREBY ORDERED that the Motion in Limine to Preclude the Insanity Defense (Doc.

19   130) is GRANTED. Defendant is precluded from asserting an insanity defense at trial.

20         Dated this 26th day of February, 2020.
21
22
23
24
25
26
27
28
